--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY

 
 
GRANDE COMMUNICATIONS HOLDINGS, INC.
 
GRANDE COMMUNICATIONS NETWORKS, INC., as Guarantor
 
$25,000,000
 
14% Senior Notes due 2011
 


 
Purchase Agreement
 
July 6, 2007
 
GOLDMAN, SACHS & CO.


 
HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P.
 


COMMUNICATIONS MEDIA ADVISORS, LLC


--------------------------------------------------------------------------------



GRANDE COMMUNICATIONS HOLDINGS, INC.


$25,000,000


14% SENIOR NOTES DUE 2011


PURCHASE AGREEMENT


July 6, 2007
New York, New York


GOLDMAN, SACHS & CO.
85 Broad Street
New York, New York  10004


HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P.
c/o Highland Capital Management, L.P.
13455 Noel Road, Suite 800
Dallas, Texas 75240


COMMUNICATIONS MEDIA ADVISORS, LLC
383 Beacon Street
Boston, Massachusetts 02116


HIGHLAND CAPITAL MANAGEMENT, L.P.
13455 Noel Road, Suite 800
Dallas, Texas 75240


Ladies & Gentlemen:
 
Grande Communications Holdings, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to (a) Goldman, Sachs & Co. (“Goldman Sachs”),
(b) Highland Crusader Offshore Partners, L.P. (the “Highland Purchaser” and,
together with Goldman Sachs, the “Lead Purchasers”), and (c) Communications
Media Advisors, LLC (“CMA” and, together with the Lead Purchasers, the
“Purchasers”), $25,000,000 in aggregate principal amount at maturity (the
“Purchased Notes”) of its 14% Senior Notes due 2011 (the “Notes”), subject to
the terms and conditions set forth herein.
 
1.           The Transactions.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers the
Purchased Notes.  The Purchased Notes will be issued pursuant to and have the
terms and provisions that are described in the Indenture (the “Indenture”),
dated as of March 23, 2004, by and among the Company, each of the guarantors
party thereto and U.S. Bank National Association, as trustee (the “Trustee”), as
the Indenture is to be amended by the Supplemental Indenture (as defined below).
The Purchased Notes, together with the related Guarantees (as defined below),
are sometimes referred to herein as the “Securities.”
 

--------------------------------------------------------------------------------



The sale of the Purchased Notes to the Purchasers (the “Offering”) will be made
without registration under the Securities Act of 1933, as amended (the “Act”),
in reliance upon the exemption therefrom provided by Section 4(2) of the Act.
 
In connection with and as a condition to the Offering, the Company will seek to
obtain the consent (the “Noteholder Consent”) of Holders of at least a majority
in aggregate principal amount of Notes outstanding as of June 1, 2007, the
record date established by the Company, to certain amendments to the Indenture
as contained in Supplemental Indenture No. 1, substantially in the form attached
hereto as Exhibit A (the “Supplemental Indenture”), to the Indenture.  Each of
Goldman Sachs and Highland Capital Management, L.P. (“Highland”), on behalf of
each entity controlled, directly or indirectly, by it, or by whom it is
authorized to direct the vote of its Notes, agrees to vote or to enter into a
consent, or to cause the record holder of the Notes beneficially owned by such
Purchaser or entity, as the case may be, to vote or to enter into a consent, in
favor of the Noteholder Consent approving the Supplemental Indenture.
 
The payment of principal of, premium, if any, and interest on the Purchased
Notes will be fully and unconditionally guaranteed on a senior basis, jointly
and severally by (i) Grande Communications Networks, Inc., a Delaware
corporation and the sole subsidiary of the Company (the “Subsidiary” or the
“Guarantor”), and (ii) any subsidiary of the Company formed or acquired after
the Closing Date that executes an additional guarantee in accordance with the
terms of the Indenture (as modified by the Supplemental Indenture), and
respective successors and assigns of the subsidiaries of the Company referred to
in (i) and (ii) above (collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”).  The Company and the Guarantors are herein
collectively referred to as the “Issuers.”  This Agreement, the Notes, the
Guarantees, the Indenture, the Supplemental Indenture and the Security Documents
(as defined below) are hereinafter referred to collectively as the “Operative
Documents.”  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Indenture (as modified by the
Supplemental Indenture).
 
The Purchased Notes will be secured by first-priority liens on the assets of the
Company and the Subsidiary, including the equity interests of the Subsidiary
owned by the Company, pursuant to the Security Documents. As used herein, the
term “Security Documents” means:
 
(a)           the Pledge and Security Agreement, dated as of March 23, 2004, by
and among the Company, the subsidiaries of the Company named therein and U.S.
Bank National Association, as collateral agent (in such capacity, the
“Collateral Agent”) (the “Security Agreement”); and
 
(b)           the PTO Security Agreements, dated as of March 23, 2004, by Grande
Communications, Inc., the Guarantor, and Grande Communications ClearSource Inc.,
respectively.
 
2

--------------------------------------------------------------------------------



2.           Representations and Warranties of the Company and the
Guarantor.  The Company and the Guarantor, jointly and severally, represent and
warrant to the Purchasers that:
 
(a)           All reports filed by the Company with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), comply in all material respects with the appropriate
requirements for such reports under the Exchange Act.  Each Purchaser has a copy
of (i) the Company’s Annual Report on Form 10-K for the year ended December 31,
2006, filed with the SEC on March 30, 2007 (the “2006 Form 10-K”) and (ii) the
Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2007,
filed with the SEC on May 11, 2007, and the Company’s Forms 8-Ks filed with the
SEC from January 1, 2007 through the date of this Agreement (collectively, the
“Subsequent Filings” and, together with the 2006 Form 10-K, the “Public
Filings”).  The Public Filings (taken as a whole) as of the date hereof do not,
and, as of the Closing Date, will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading.  The books and records of the Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements.
 
(b)           Subsequent to the respective dates as of which information is
given in the Public Filings, except as disclosed in the Public Filings, the
Company has not declared, paid or made any dividends or other distributions of
any kind on or in respect of its capital stock and there has been no material
adverse change or any development involving a prospective material adverse
change, in the capital stock or the long-term debt, or material increase in the
short-term debt, of the Company or the Subsidiary from that set forth in the
Public Filings, whether or not arising from transactions in the ordinary course
of business, in or affecting (i) the business, condition (financial or
otherwise), results of operations, stockholders’ equity, properties or prospects
of the Company and the Subsidiary, individually or taken as a whole; (ii) the
ability of the Company to consummate the Offering or any of the other
transactions contemplated by the Operative Documents.  Since March 31, 2007,
except as contemplated by this Agreement, neither the Company nor the Subsidiary
has incurred or undertaken any liability or obligation, whether direct or
indirect, liquidated or contingent, matured or unmatured, or entered into any
transaction, including any acquisition or disposition of any business or asset,
which is material to the Company and the Subsidiary, individually or taken as a
whole, except for liabilities, obligations and transactions which are disclosed
in the Public Filings.
 
(c)           Each of the Company and the Subsidiary has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware.  Each of the Company and the Subsidiary has all requisite
corporate power and authority to carry on its business as it is currently being
conducted and as described in the Public Filings, and to own, lease and operate
its respective properties.  Each of the Company and the Subsidiary is duly
qualified and authorized to do business and is in good standing as a foreign
corporation in each jurisdiction in which the character or location of its
properties (owned, leased or licensed) or the nature or conduct of its business
requires such qualification, except for those failures to be so qualified or in
good standing which (individually or in the aggregate) could not reasonably be
expected to have a material adverse effect on (A) the properties, business,
results of operations, condition (financial or otherwise), stockholders’ equity,
properties or prospects of the Company and the Subsidiary, individually or taken
as a whole; (B) the long-term debt or capital stock of the Company or the
Subsidiary; (C) the issuance or marketability of the Purchased Notes or (D) the
validity of this Agreement or any other Operative Document (any such effect
being a “Material Adverse Effect”).
 
3

--------------------------------------------------------------------------------



(d)           The Subsidiary is the only wholly owned subsidiary of the Company
within the meaning of Rule 405 under the Act and comprises the only subsidiary
of the Company.  Except for the Subsidiary, the Company holds no ownership or
other interest, nominal or beneficial, direct or indirect, in any corporation,
partnership, joint venture or other business entity.  All of the issued shares
of capital stock of or other ownership interests in the Subsidiary have been
duly and validly authorized and issued and are fully paid and non-assessable
and, after giving effect to the Offering and the Use of Proceeds (as defined in
Section 5(b) of this Agreement), are owned, directly or indirectly, by the
Company, free and clear of any lien, charge, mortgage, pledge, security
interest, claim, limitation on voting rights, equity, trust or other
encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever (any “Lien”), except for Liens imposed by the Security Documents and
any such security interest, claim, lien, limitation on voting rights or
encumbrance imposed by federal and state securities laws.
 
(e)           Except as disclosed in the Public Filings, neither the Company nor
the Subsidiary has outstanding subscriptions, rights, warrants, calls,
commitments of sale or options to acquire, or any preemptive rights or other
rights to subscribe for or to purchase, or any contracts or commitments to issue
or sell, or instruments convertible into or exchangeable for, any capital stock
or other equity interest in, the Company or the Subsidiary (any “Relevant
Security”).  The authorized, issued and outstanding capital stock of the Company
is as set forth in the balance sheet included in the consolidated financial
statements included in the Public Filings.  Except as disclosed in the Public
Filings or pursuant to stock option plans which are disclosed in the 2006 Form
10-K, there are no outstanding (A) options, warrants or other rights to purchase
from the Company or any of its subsidiaries, (B) agreements, contracts,
arrangements or other obligations of the Company or any of its subsidiaries to
issue, or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of, or other ownership or equity interests in, the Company or any
of its subsidiaries.
 
(f)           Assuming the Noteholder Consent is obtained, each of the Company
and the Guarantor has the required corporate power and authority to execute,
deliver and perform its obligations under this Agreement and each of the other
Operative Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby, including, without limitation, the corporate
power and authority to issue, sell and deliver the Purchased Notes and to issue
and deliver the related Guarantees as provided herein and therein.
 
(g)           The Purchased Notes have been duly and validly authorized by the
Company for issuance and sale to the Purchasers pursuant to this Agreement and,
subject to obtaining the Noteholder Consent, when executed by the Company and
authenticated by the Trustee in accordance with the provisions of the Indenture
(as modified by the Supplemental Indenture) and when delivered to and paid for
by the Purchasers in accordance with the terms hereof and thereof, will have
been duly and validly executed, issued and delivered and will constitute valid
and legally binding obligations of the Company, entitled to the benefits of the
Indenture (as modified by the Supplemental Indenture) and enforceable against
the Company in accordance with their terms, except that the enforcement thereof
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding at law or in equity) ((i)
and (ii) are referred to herein collectively as the “Enforceability
Exceptions”).  At the Closing Date, the Purchased Notes will be in the form
contemplated by the Indenture (as modified by the Supplemental Indenture).
 
4

--------------------------------------------------------------------------------



(h)           The Guarantee of the Purchased Notes has been duly and validly
authorized by the Guarantor for issuance to the Purchasers pursuant to this
Agreement and, subject to obtaining the Noteholder Consent, when executed by the
Guarantor in accordance with the provisions of the Indenture (as modified by the
Supplemental Indenture) and when delivered to the Purchasers in accordance with
the terms hereof and thereof, and when the Purchased Notes have been issued and
authenticated in accordance with the provisions of the Indenture (as modified by
the Supplemental Indenture) and delivered to and paid for by the Purchasers in
accordance with the terms hereof and thereof, will constitute valid and legally
binding obligations of the Guarantor, enforceable against it in accordance with
its terms and entitled to the benefits of the Indenture (as modified by the
Supplemental Indenture), except that the enforcement thereof may be limited by
the Enforceability Exceptions.
 
(i)           The Indenture has been duly and validly authorized by the Company
and the Guarantor and meets the requirements for qualification under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture so qualified, and
(assuming due authorization by the Trustee), constitutes a valid and legally
binding agreement of the Company and the Guarantor, enforceable against each of
them in accordance with its terms, except that the enforcement thereof may be
limited by the Enforceability Exceptions.  The Supplemental Indenture has been
duly and validly authorized by the Company and the Guarantor and meets the
requirements for supplemental indentures under the Indenture and, assuming the
Noteholder Consent has been obtained and due authorization by the Trustee,
constitutes a valid and legally binding agreement of the Company and the
Guarantor, enforceable against each of them in accordance with its terms, except
that the enforcement thereof may be limited by the Enforceability
Exceptions.  The Security Documents have been duly and validly authorized by the
Company and the Guarantor and will create, upon the issuance of the Purchased
Notes at the Closing, valid and enforceable security interests in favor of the
Collateral Agent in all Collateral which security interests will secure the
repayment of the Purchased Notes and the other obligations purported to be
secured thereby (including the $168 million of Notes issued by the Company
pursuant to the Indenture in 2004 and 2006) and will constitute the valid and
legally binding obligations of the Company and the Guarantor, enforceable
against each of them in accordance with their terms except that the enforcement
thereof may be limited by the Enforceability Exceptions.  As of the Closing
Date, after giving effect to the Offering and the Use of Proceeds, the Note
Liens will be subject in terms of priority only to the Permitted Liens that are
prior to the Note Liens by operation of law.
 
5

--------------------------------------------------------------------------------



(j)           None of the Company or the Guarantor or any of their respective
affiliates (as defined in Rule 501(b) of Regulation D under the Act) or
representatives directly, or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of any “security” (as
defined in the Act) which is or could be integrated with the sale of the
Purchased Notes in a manner that would require the registration under the Act of
the Purchased Notes.
 
(k)           This Agreement has been, and as of the Closing, the Supplemental
Indenture will have been, duly and validly authorized, executed and delivered by
the Company and the Guarantor.
 
(l)           Neither the Company nor the Subsidiary is (i) prior to giving
effect to the execution, delivery and performance by the Company and the
Guarantor of this Agreement, and, assuming the accuracy of the representations
made by the Purchasers in Section 3(d) of this Agreement, after giving effect to
the execution, delivery and performance by the Company and the Guarantor of this
Agreement, in violation of its certificate or articles of incorporation, bylaws,
or other organizational documents, (ii) after giving effect to the Offering in
accordance with the terms of this Agreement (assuming that the Noteholder
Consent has been obtained) and the Use of Proceeds, in default under, and no
event has occurred which, with notice or lapse of time or both or otherwise,
would constitute a default under, or result in the creation or imposition of any
Lien upon, any of its property or assets pursuant to, any bond, debenture, note,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, other than the Note Liens, or (iii) in
violation in any respect of any law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other legal or
governmental agency or body (including, without limitation, environmental laws,
statutes, ordinances, rules, regulations, judgments or court decrees), foreign
or domestic, except (in the case of clauses (ii) and (iii) above) violations or
defaults that could not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
 
(m)           None of (i) the execution, delivery, and performance by the
Company and the Guarantor of this Agreement and the other Operative Documents to
which each of them, respectively, is a party, and consummation of the
transactions contemplated by the Operative Documents to which each of them,
respectively, is a party or (ii) the issuance and sale of the Purchased Notes
and the issuance of the Guarantee, in the case of either of (i) or (ii), after
giving effect to the Offering in accordance with the terms of this Agreement
(assuming that the Noteholder Consent has been obtained) and the Use of
Proceeds, violates or will violate, conflicts with or will conflict with,
requires or will require consent under, or results or will result in a breach of
any of the terms and provisions of, or constitutes or will constitute a default
(or an event which with notice or lapse of time, or both, would constitute a
default) under, or results or will result in the creation or imposition of any
Lien upon any properties or assets of the Company or the Subsidiary other than
the Note Liens, or an acceleration of any indebtedness of the Company or the
Subsidiary pursuant to (1) any provision of the certificate of incorporation,
articles of incorporation, charter, bylaws, certificate of formation, or other
organizational document of the Company or the Subsidiary (assuming the accuracy
of the representations made by the Purchasers in Section 3(d) of this
Agreement), (2) any bond, debenture, note, indenture, mortgage, deed of trust,
loan agreement or other agreement, instrument, franchise, license or permit to
which the Company or the Subsidiary is a party or by which the Company or the
Subsidiary or their respective properties, operations or assets is or may be
bound, (3) or any statute, law, ordinance, rule or regulation applicable to the
Company or the Subsidiary or any of their properties or assets, or (4) any
directive, judgment, decree or order of any judicial, regulatory or other legal
or governmental agency or body, domestic or foreign, except (in the case of
clauses (2), (3) and (4) above) as could not reasonably be expected to have a
Material Adverse Effect.
 
6

--------------------------------------------------------------------------------



(n)           Each of the Company and the Subsidiary has all necessary consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
filings and permits of, with and from all judicial, regulatory and other legal
or governmental agencies, bodies or administrative agencies, and all third
parties, foreign and domestic (collectively, the “Consents”), to own, lease and
operate its properties and conduct its business as it is now being conducted and
as disclosed in the Public Filings, except as could not reasonably be expected
to have a Material Adverse Effect, and each such Consent is valid and in full
force and effect, and neither the Company nor the Subsidiary has received notice
of any investigation or proceedings which results in or, if decided adversely to
the Company or the Subsidiary, could reasonably be expected to result in, the
revocation of, suspension or imposition of a materially burdensome restriction
on, any Consent.  Except to the extent disclosed in the Public Filings, which
the Company and the Guarantor do not reasonably expect to cause a Material
Adverse Effect, each of the Company and the Subsidiary is in compliance with all
applicable laws, rules, regulations, ordinances, directives, judgments, decrees
and orders, foreign and domestic.  No Consent contains a materially burdensome
restriction not disclosed in the Public Filings.
 
(o)           The Company has all licenses, permits, certificates, registrations
and authorizations issued by state public utility commissions (each, a “PUC”)
and the Federal Communications Commission (“FCC”) (collectively, the “FCC and
PUC Licenses”) that are necessary or required for the Company to carry on its
business as disclosed in the Public Filings, except as could not reasonably be
expected to cause a Material Adverse Effect.  The Company has all FCC and PUC
Licenses, consents, approvals and orders required under all federal and state
telecommunications laws, including, without limitation, the Communications Act
of 1934, as amended, and FCC rules and regulations (collectively, the “Telecom
Laws”) that are necessary for the Company to carry on its existing business as
described in the Public Filings, except as could not reasonably be expected to
cause a Material Adverse Effect.  All of the FCC and PUC Licenses have been
issued through the means of regular administrative procedures applied in
conformity with the Telecom Laws and there is no legal basis under the Telecom
Laws to conclude that the Company cannot hold one or more of the FCC and PUC
Licenses as a matter of law.  Further, (i) the FCC and PUC Licenses are in full
force and effect without conditions that would have a material adverse effect on
the Company’s operations except for such conditions imposed generally by the FCC
or a PUC upon such licenses or conditions stated on the face of the FCC and PUC
Licenses, (ii) all express conditions in the FCC and PUC Licenses have been
satisfied where the failure to satisfy such conditions would have a material
adverse effect on the Company’s operations as described in the Public Filings,
and (iii) the Company has not received any notification that any revocation or
limitation of any of the FCC and PUC Licenses is threatened or pending that
would have a material adverse effect on the Company’s operations as described in
the Public Filings.
 
7

--------------------------------------------------------------------------------



(p)           Except to the extent disclosed in the Public Filings, which the
Company and the Guarantor do not reasonably expect to cause a Material Adverse
Effect, no Consent of, with or from an judicial, regulatory or other legal or
federal or state governmental agency (including, without limitation, the FCC or
PUC) or body or any third party, foreign or domestic, is required for (i) the
execution, delivery and performance by each of the Company and the Guarantor of
this Agreement or consummation of the Offering and the other transactions
contemplated by the Operative Documents to which each of them, respectively, is
a party or (ii) the issuance, sale and delivery of the Purchased Notes and the
issuance of the Guarantees, except such Consents as have been or will be
obtained and made on or prior to the Closing Date.
 
(q)           Except to the extent disclosed in the Public Filings, which the
Company and the Guarantor do not reasonably expect to cause a Material Adverse
Effect, and assuming the Noteholder Consent has been obtained, neither the
execution, delivery and performance of the Purchase Agreement by the Company nor
the issuance of the Securities will conflict with, violate or require any
authorization, approval, or consent under the Telecom Laws or result in a breach
or violation of any of the terms or provision of, or constitute a default under,
or cause any forfeiture or impairment of, any of the FCC and PUC Licenses.  The
Company has filed with the FCC and the PUC all applications, statements,
reports, tariffs, information, forms, or any other document required under the
Telecom Laws, except where the failure to so file would not have a material
adverse effect on the Company’s ability to provide its services as described in
the Public Filings and such filings or submissions were made in compliance with
applicable laws or regulations when filed or submitted and no deficiencies have
been asserted by the FCC or the PUC with respect to such filings or submissions,
except where the deficiency is of such a nature that failure to cure any such
deficiency would not have a material adverse effect on the Company’s ability to
provide its services as described in the Public Filings.  The information
contained in such filings or submissions was, in all material respects,
accurate, complete and up-to-date at the time the filings or submissions were
made.  There is (a) no unsatisfied adverse FCC or PUC order, decree or ruling
outstanding against the Company; and (b) no proceeding, formal or informal
complaint or investigation before the FCC or the PUC (including any pending
judicial review of such an action by the FCC or the PUC) against the Company or
any of the FCC and PUC Licenses or based on any violation or alleged violation
by the Company of the Telecom Laws except for proceedings affecting the
telecommunications industry generally to which the Company is not a specific
party; (c) the Company is not a party to any complaint, action, or other
proceeding at the FCC or the PUC; and (d) except to the extent disclosed in the
Public Filings, which the Company and the Guarantor do not reasonably expect to
cause a Material Adverse Effect, there is no threatened proceeding, formal or
informal complaint or investigation by the FCC or the PUC or any third party
relating to any alleged violation of the Telecom Laws.
 
8

--------------------------------------------------------------------------------



(r)           Except as disclosed in the Public Filings, there is (i) no
judicial, regulatory, arbitral or other legal or governmental action, suit,
investigation or proceeding or other litigation or arbitration before or by any
court, arbitrator or governmental agency, body or official, domestic or foreign,
pending to which the Company or the Subsidiary is or may be a party or of which
the business, property, operations or assets of the Company or the Subsidiary is
or may be subject, (ii) no statute, rule, regulation or order that has been
enacted, adopted or issued by any governmental agency or that has been proposed
by any governmental body, and (iii) no injunction, restraining order or order of
any nature by a federal or state court or foreign court of competent
jurisdiction to which the Company or the Subsidiary is or may be subject or to
which the business, property, operations or assets of the Company or the
Subsidiary is or may be subject, that, individually or in the aggregate, if
determined adversely to the Company or the Subsidiary, could reasonably be
expected to have a Material Adverse Effect; to the best of the Company’s
knowledge, no such proceeding, litigation or arbitration is threatened or
contemplated; and the defense of all such proceedings, litigation and
arbitration against or involving the Company or the Subsidiary could not
reasonably be expected to have a Material Adverse Effect.
 
(s)           There exists as of the date hereof, and there will exist as of the
Closing after giving effect to the transactions contemplated by each of the
Operative Documents (assuming the Noteholder Consent has been obtained), no
event or condition that would constitute a default or an event of default (in
each case as defined in each of the Operative Documents) under any of the
Operative Documents that would result in a Material Adverse Effect or materially
adversely affect the ability of the Company to consummate the Offering and the
other transactions contemplated by the Operative Documents.
 
(t)           Except as disclosed in the Public Filings, no action has been
taken and no statute, rule, regulation or order has been enacted, adopted or
issued by any governmental agency, body or authority or administrative agency
(including, without limitation, the FCC) that prevents the issuance of the
Purchased Notes or the Guarantees; no injunction, restraining order or order of
any nature by a federal or state court of competent jurisdiction has been issued
that prevents the issuance of the Purchased Notes or the Guarantees or prevents
or suspends the sale of the Purchased Notes or the Guarantees in any
jurisdiction referred to in Section 2(c) hereof; and there have been no requests
of any securities authority or agency of any jurisdiction for additional
information.
 
(u)           There is (i) no significant unfair labor practice complaint
pending against the Company or the Subsidiary nor, to the best knowledge of the
Company and the Guarantor, threatened against either of them, before the
National Labor Relations Board, any state or local labor relations board or any
foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its subsidiaries or, to
the best knowledge of the Company and the Guarantor, threatened against any of
them, (ii) no significant strike, labor dispute, slowdown, or stoppage pending
against the Company or any of its subsidiaries nor, to the best knowledge of the
Company and the Guarantor, threatened against any of them, (iii) no labor
disturbance by the employees of the Company or the Subsidiary or, to the best
knowledge of the Company and the Guarantor, no such disturbance is imminent and
neither the Company nor the Guarantor is aware of any existing or imminent labor
disturbances by the employees of any of its respective, or the Subsidiary’s,
principal suppliers, manufacturers, customers or contractors that, in any such
case (individually or in the aggregate), could reasonably be expected to have a
Material Adverse Effect, and (iv) no union representation question existing (to
the best knowledge of the Company and the Guarantor) with respect to the
employees of the Company or the Subsidiary.  To the best knowledge of the
Company and the Guarantor, no collective bargaining organizing activities are
taking place with respect to the Company or the Subsidiary.  None of the Company
or any of its subsidiaries has violated (i) any federal, state or local law or
foreign law relating to discrimination in hiring, promotion or pay of employees
or (ii) any applicable wage or hour laws, except those violations that could not
reasonably be expected to have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------



(v)           No “prohibited transaction” (as defined in either Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
rules, regulations and published interpretations thereunder (“ERISA”) or Section
4975 of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”)), “accumulated funding deficiency” (as defined in Section 302 of ERISA)
or other event of the kind described in Section 4043(b) of ERISA (other than
events with respect to which the 30-day notice requirement under Section 4043 of
ERISA has been waived) has occurred with respect to any employee benefit plan
for which the Company or the Subsidiary would have any liability; each employee
benefit plan for which the Company or the Subsidiary would have any liability is
in compliance in all material respects with applicable law, including (without
limitation) ERISA and the Code; the Company has not incurred and does not expect
to incur liability under Title IV of ERISA with respect to the termination of,
or withdrawal from any “pension plan”; and each plan for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which could cause the loss of such qualification.  The execution and
delivery of this Agreement, the other Operative Documents and the sale of the
Purchased Notes to be purchased by the Purchasers will not involve any
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Internal Revenue Code of 1986.  The representation made by the
Company and the Guarantor in the preceding sentence is made in reliance upon and
subject to the accuracy of, and compliance with, the representations and
covenants made by the Purchasers herein.
 
(w)           There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its current or former subsidiaries (or, to the Company’s
knowledge, any other entity for whose acts or omissions the Company is or may be
liable) upon any other property now or previously owned or leased by the Company
or the Subsidiary, or upon any other property, which would be a violation of or
give rise to any liability under any applicable law, rule, regulation, order,
judgment, decree or permit relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Law”), except as could not reasonably be
expected to have a Material Adverse Effect.  There has been no disposal
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company or the Subsidiary has
knowledge, except as could not reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor the Subsidiary has agreed to assume, undertake
or provide indemnification for any liability of any other person under any
Environmental Law, including any obligation for cleanup or remedial
action.  There is no pending or, to the best knowledge of the Company and the
Guarantor, threatened administrative, regulatory or judicial action, claim or
notice of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or the Subsidiary.
 
10

--------------------------------------------------------------------------------



(x)           There is no alleged liability, or to the best knowledge of the
Company and the Guarantor, potential liability (including, without limitation,
alleged or potential liability or investigatory costs, cleanup costs,
governmental response costs, natural resource damages, property damages,
personal injuries or penalties) of the Company or the Subsidiary arising out of,
based on or resulting from (i) the presence or release into the environment of
any Hazardous Material (as defined below) at any location, whether or not owned
by the Company or the Subsidiary, as the case may be, or (ii) any violation or
alleged violation of any Environmental Law, other than as disclosed in the
Public Filings, except as could not reasonably be expected to have a Material
Adverse Effect.  The term “Hazardous Material” means (i) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, (ii) any “hazardous waste” as defined by
the Resource Conservation and Recovery Act, as amended, (iii) any petroleum or
petroleum product, (iv) any polychlorinated biphenyl, and (v) any pollutant or
contaminant or hazardous, dangerous or toxic chemical, material, waste or
substance regulated under or within the meaning of any other law relating to
protection of human health or the environment or imposing liability or standards
of conduct concerning any such chemical material, waste or substance.
 
(y)           The Company and the Subsidiary own or lease all such properties as
are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Public Filings, except as could not
reasonably be expected to have a Material Adverse Effect.  The Company and the
Subsidiary have (i) good and marketable title in fee simple to all of real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all Liens except for Permitted Liens and except
such as are described in the Public Filings or such as do not (individually or
in the aggregate) materially affect the value of such property or interfere with
the use made or proposed to be made of such property by the Company and the
Subsidiary); (ii) peaceful and undisturbed possession of any real property and
buildings held under lease or sublease by the Company and the Subsidiary and
such leased or subleased real property and buildings are held by them under
valid, subsisting and enforceable leases and no default exists thereunder,
(including, to the best knowledge of the Company and the Guarantor, defaults by
the landlord) with such exceptions as are not material to, and do not interfere
with, the use made and proposed to be made of such property and buildings by the
Company and the Subsidiary; (iii) all licenses, certificates, permits,
authorizations, approvals, franchises and other rights from, and have made all
declarations and filings with, all federal, state and local authorities, all
self-regulatory authorities and all courts and other tribunals (including
without limitation under applicable Environmental Laws) (each, an
“Authorization”) necessary to engage in the business conducted by any of them in
the manner described in the Public Filings, except where the failure to have
such an Authorization could not reasonably be expected to cause a Material
Adverse Effect; and (iv) no reason to believe that any governmental body or
agency is considering limiting, suspending or revoking any such
Authorization.  All such Authorizations are valid and in full force and effect
and the Company and the Subsidiary are in compliance in all material respects
with the terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities having jurisdiction with respect
thereto.  Neither the Company nor the Subsidiary has received any notice of any
claim adverse to its ownership of any real or personal property or of any claim
against the continued possession of any real property, whether owned or held
under lease or sublease by the Company or the Subsidiary.
 
11

--------------------------------------------------------------------------------



(z)           The Company and the Subsidiary (i) own or possess adequate right
to use all patents, patent applications, patent rights, licenses, formulae,
customer lists, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
software, systems or procedures), trademarks, service marks, trade names,
trademark registrations, service mark registrations, computer programs,
technical data and information, and know-how and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, the “Intellectual Property”)
necessary for the conduct of their respective businesses as presently being
conducted and as described in the Public Filings and (ii) have no reason to
believe that the conduct of their respective businesses does or will conflict
with, and have not received any notice of any claim of conflict with, any such
right of others.  To the best knowledge of the Company and the Guarantor, all
material technical information developed by and belonging to the Company or the
Subsidiary which has not been patented has been kept confidential.  Neither the
Company nor the Subsidiary has granted or assigned to any other person or entity
any right to manufacture, have manufactured, assemble or sell the current
products and services of the Company and the Subsidiary or those products and
services described in the Public Filings.  There is no infringement by third
parties of any Intellectual Property of the Company or the Subsidiary; there is
no material pending or, to the knowledge of the Company and the Guarantor,
threatened action, suit, proceeding or claim by others challenging the Company’s
or the Subsidiary’s rights in or to any Intellectual Property, and the Company
and the Guarantor are unaware of any facts which would form a reasonable basis
for any such claim; and there is no material pending or, to the knowledge of the
Company and the Guarantor, threatened action, suit, proceeding or claim by
others that the Company or the Subsidiary infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company and the Guarantor are unaware of any other fact which
would form a reasonable basis for any such claim.
 
(aa)           Each of the Company and the Subsidiary has accurately prepared
and timely filed, taking into account any valid extensions of due dates, all tax
returns required to be filed by it and has paid or made provision for the
payment of all taxes, assessments, governmental or other similar charges,
including without limitation, all sales and use taxes and all taxes that the
Company or the Subsidiary is obligated to withhold from amounts owing to
employees, creditors and third parties, with respect to the periods covered by
such tax returns (whether or not such amounts are shown as due on any tax
return).  No deficiency assessment with respect to a proposed adjustment of the
Company’s or the Subsidiary’s federal, state, local or foreign taxes is pending
or, to the best knowledge of the Company and the Guarantor, threatened.  There
are no material proposed additional tax assessments against the Company or the
Subsidiary, or the assets or property of the Company or the Subsidiary.  The
accruals and reserves on the books and records of the Company and the Subsidiary
in respect of tax liabilities for any taxable period not finally determined are
adequate to meet any assessments and related liabilities for any such period
and, since the most recent year-end, the Company and the Subsidiary have not
incurred any liability for taxes other than in the ordinary course of its
business.  There is no tax Lien, whether imposed by any federal, state, foreign
or other taxing authority, outstanding against the assets, properties or
business of the Company or the Subsidiary, except for Permitted Liens.
 
12

--------------------------------------------------------------------------------



(bb)           The Company and the Subsidiary maintain a system of internal
accounting and other controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(cc)           The Company is in compliance with provisions of the
Sarbanes-Oxley Act of 2002 (the “SOX Act”) that currently are applicable to it
and is actively taking steps to ensure that it will be in compliance with other
applicable provisions of the SOX Act upon such provisions becoming applicable to
the Company.
 
(dd)           Since the end of the most recent fiscal year, the Company’s
auditors and the audit committee of the board of directors of the Company (or
persons fulfilling the equivalent function) have not been advised of (i) any
significant deficiencies in the design or operation  of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data nor any material weaknesses in internal controls; or
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls.
 
(ee)           Since the end of the most recent fiscal year, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
 
(ff)           The Company’s board of directors, senior management and audit
committee have reviewed and agreed with the selection, application and
disclosure of critical accounting policies and have consulted with their legal
advisers and independent accountants with regard to such disclosure.
 
(gg)           The Company and the Subsidiary maintain insurance in such amounts
and covering such risks as the Company reasonably considers adequate for the
conduct of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries, all of which
insurance is in full force and effect, except where the failure to maintain such
insurance could not reasonably be expected to have a Material Adverse
Effect.  There are no material claims by the Company or the Subsidiary under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause.  The Company reasonably
believes that it will be able to renew its existing insurance as and when such
coverage expires or will be able to obtain replacement insurance adequate for
the conduct of the business and the value of its properties at a cost that could
not reasonably be expected to have a Material Adverse Effect.  Neither the
Company nor the Subsidiary has received notice from any insurer or agent of such
insurer that substantial capital improvements or other expenditures will have to
be made in order to continue such insurance.
 
13

--------------------------------------------------------------------------------



(hh)           As of the Closing Date, after giving effect to the Offering and
the Use of Proceeds, the Company and the Subsidiary will own the Collateral free
and clear of all Liens except for Permitted Liens.  As of the Closing Date, the
representations and warranties contained in the Security Documents will be true
and correct in all material respects.  As of the Closing Date, the Note Liens
will have been duly attached as to all Collateral and the Company and the
Guarantor will have delivered to the Collateral Agent all Security Documents
necessary to perfect such Note Liens.
 
(ii)           Except as disclosed in the Public Filings, no relationship,
direct or indirect, exists between or among the Company, the Subsidiary or any
affiliate of the Company, on the one hand, and any director, officer,
stockholder, customer or supplier of the Company, the Subsidiary or any
affiliate of the Company, on the other hand, which would be required by the Act
to be described in a registration statement on Form S-1 filed with the
Commission relating to the offering of securities similar to the Purchased
Notes.  There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members.  The Company
has not, directly or indirectly, including through a subsidiary, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer of the Company that would violate the SOX Act if the Company were
subject to the provisions of the SOX Act prohibiting such actions.
 
(jj)           The Company and the Subsidiary are not now and, after giving
effect to the sale of the Purchased Notes as contemplated hereunder and
application of the net proceeds of such sale in accordance with the Use of
Proceeds, will not be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).
 
(kk)           Except as described in the Public Filings, no holder of any
Relevant Security has any rights to require registration of any Relevant
Security by reason of the execution by the Company or the Guarantor of this
Agreement or any other Offering Document to which it is a party or the
consummation by the Company or the Guarantor of the transactions contemplated
hereby and thereby, or as part or on account of, or otherwise in connection with
the Offering and any of the other transactions contemplated by the Operative
Documents, and at the Closing, any such rights so disclosed will have been
effectively waived by the holders thereof, and any such waivers will remain in
full force and effect.
 
14

--------------------------------------------------------------------------------



(ll)            The financial statements and as adjusted data, including the
notes thereto, included in the 2006 Form 10-K present fairly in all material
respects the financial position as of the dates indicated and the cash flows and
results of operations for the periods specified of the Company and its
consolidated subsidiaries for which financial statements are included in the
2006 Form 10-K; except as otherwise stated in the 2006 Form 10-K, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved.  The other financial and statistical information included in
the 2006 Form 10-K and derived from the historical financial statements,
presents fairly in all material respects the information included therein and
has been prepared on a basis consistent with that of the historical financial
statements that are included in the 2006 Form 10-K and the books and records of
the respective entities presented therein and, to the extent such information is
a range, projection or estimate, is based on the good faith belief and estimates
of the management of the Company and the Subsidiary.
 
(mm)   Ernst & Young LLP, who has certified the financial statements and
information included or to be included as part of the 2006 Form 10-K, is an
independent public accounting firm as required by the Act and the Exchange Act.
 
(nn)            The statistical, industry-related and market-related data
included in the 2006 Form 10-K, if any, are based on or derived from sources
which the Company and the Guarantor reasonably and in good faith believe to be
reliable and accurate, and such data agree with the sources from which they are
derived.
 
(oo)           None of the execution, delivery and performance of this
Agreement, the issuance and sale of the Purchased Notes, the application of the
proceeds from the issuance and sale of the Securities and the consummation of
the transactions contemplated thereby as set forth herein, will violate
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System or analogous foreign laws and regulations, in each case as in
effect, or as the same may hereafter be in effect, on the Closing Date (the
“Regulations”) and none of the Company, the Subsidiary or the Guarantor nor any
agent thereof acting on the behalf of any of them has taken, and none of them
will take, any action that might cause this Agreement or the issuance or sale of
the Purchased Notes and the Guarantees to violate the Regulations.
 
(pp)           Neither the Company nor the Guarantor is, nor will either of them
be, after giving effect to the execution, delivery and performance of the
Operative Documents and the consummation of the transactions contemplated
thereby, (i) left with unreasonably small capital with which to carry on their
respective businesses as proposed to be conducted; (ii) unable to pay their
debts (contingent or otherwise) as they mature; or (iii) insolvent.  The fair
value and present fair saleable value of the assets of the Company and the
Guarantor exceed the amount that will be required to be paid on or in respect of
its existing debts and other liabilities (including contingent liabilities) as
they become absolute and matured.  The assets of the Company and the Guarantor
do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted.  Immediately after the consummation of
the Offering, (i) the fair value and present fair saleable value of the assets
of the Company and the Guarantor will exceed the sum of their stated liabilities
and identified contingent liabilities as they become absolute and matured, and
(ii) the assets of the Company and the Guarantor will not constitute
unreasonably small capital to carry out its business as now conducted, including
the capital needs of the Company and the Guarantor, taking into account the
projected capital requirements and capital availability.
 
15

--------------------------------------------------------------------------------



(qq)           Except pursuant to this Agreement, there are no contracts,
agreements or understandings to which the Company or the Subsidiary is a party
that would give rise to a valid claim against the Company, the Subsidiary or the
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the issuance, purchase and sale of the Purchased Notes and the
Guarantees.
 
(rr)           Except as described in the Public Filings, neither the Company
nor the Subsidiary is in default under any of the Operative Documents or any of
the contracts described in the Public Filings, has received a notice or claim of
any such default or has knowledge of any breach of such contracts by the other
party or parties thereto, except such defaults or breaches as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(ss)           Neither the Company, the Subsidiary nor, to the Company’s
knowledge, any of its employees or agents has at any time during the last five
years (i) made any unlawful contribution to any candidate for foreign office, or
failed to disclose fully any contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States of any jurisdiction
thereof.
 
(tt)           Except as disclosed in the Public Filings and as contemplated by
this Agreement, there are no outstanding guarantees or other contingent
obligations of the Company or the Subsidiary that could reasonably be expected
to have a Material Adverse Effect.
 
Each certificate signed by or on behalf of the Company or the Guarantor and
delivered to the Purchasers or counsel for the Purchasers shall be deemed to be
a representation and warranty by the Company or the Guarantor, as the case may
be, to the Purchasers as to the matters covered thereby.
 
Each of the Company and the Guarantor acknowledge that the Purchasers and, for
purposes of the opinion to be delivered to the Purchasers pursuant to Section 9
hereof, counsel for the Company and the Guarantor, will rely upon the accuracy
and truth of the foregoing representations and hereby consent to such reliance.
 
3.           Representations and Warranties of the Purchasers. Each Purchaser
(and (i) for purposes of paragraph (e) below only, Goldman Sachs, (ii) for
purposes of paragraph (f) below only, Highland, and (iii) for purposes of
paragraph (g) below only, CMA, with respect to which paragraphs no other party
hereto makes any representation or warranty) represents, warrants and covenants
to the Company and the Guarantor and agrees that:
 
16

--------------------------------------------------------------------------------



(a)           Such Purchaser is an “accredited investor” (within the meaning of
Rule 501 of Regulation D), with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Purchased Notes.
 
(b)           Such Purchaser has been advised that the Securities have not been
registered under the Securities Act, or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available.  Such Purchaser is aware that Company is
under no obligation to effect any such registration with respect to the
Securities or to file for any exemption from registration.  Such Purchaser has
not been formed solely for the purpose of investing in the Securities.  Such
Purchaser is acquiring the Securities for its own account, and such Purchaser
does not intend to resell or distribute the Securities in contravention of the
Securities Act or any other applicable securities laws.  Such Purchaser has such
knowledge and experience in financial and business matters that such Purchaser
is capable of evaluating the merits and risks of such investment, is able to
incur a complete loss of such investment and is able to bear the economic risk
of such investment for an indefinite period of time.
 
(c)           Such Purchaser has not engaged, and will not engage, in any form
of “general solicitation or general advertising” (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Securities, including, but not limited to, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.
 
(d)           Such Purchaser does not own, directly or indirectly, five percent
or more of the outstanding capital stock of the Company, assuming conversion of
all options, warrants and other convertible securities of the Company.
 
(e)           Goldman Sachs is the beneficial owner of, and, either directly or
upon the issuance of an omnibus proxy from the Depositary, has or will have the
power to direct the vote of (directly or by direction to a direct or indirect
participant of the Depositary), Notes in the aggregate principal amount and in
the manner (i.e., directly as a Holder or through the Depositary) set forth on
Schedule 1 to this Agreement opposite such Purchaser’s name.
 
(f)           Highland, either directly or upon the issuance of an omnibus proxy
from the Depositary, has or will have the power to direct the vote of (directly
or by direction to a direct or indirect participant of the Depositary), Notes in
the aggregate principal amount and in the manner (i.e., directly as a Holder or
through the Depositary) set forth on Schedule 1 to this Agreement opposite
Highland’s name.
 
17

--------------------------------------------------------------------------------



(g)           The representations and warranties made by CMA in the Accredited
Investor Questionnaire delivered by CMA to the Company on the date hereof are
correct and complete.
 
Such Purchaser (and for purposes of paragraph (f), Highland) acknowledges that
the Company and the Guarantor and, for purposes of the opinion to be delivered
to the Purchasers pursuant to Section 9 hereof, counsel for the Company and the
Guarantor, will rely upon the accuracy and truth of the foregoing
representations and hereby consent to such reliance.
 
4.           Purchase, Sale and Delivery.
 
(a)           On the basis of the representations, warranties and covenants
contained in this Agreement, and subject to its terms and conditions, the
Company agrees to issue and sell to the Purchasers, and each Purchaser,
severally and not jointly, agrees to purchase from the Company, the respective
aggregate principal amount of the Notes set forth next to the name of such
Purchaser on the signature page hereto.  The purchase price for the Notes will
be $1,040 per $1,000 in principal amount of Notes.
 
(b)           On the Closing Date, the Company shall deliver to each Purchaser,
registered in the name of such Purchaser, a number of Notes in definitive form
(the “Definitive Notes”) in an aggregate principal amount equal to the aggregate
principal amount of Notes being purchased by such Purchaser pursuant to Section
4(a), against payment of the purchase price therefor by such Purchaser by wire
transfer of same-day funds to the account of the Company, previously designated
by it in writing; provided that the Company shall give at least two business
days’ prior written notice to the Purchasers of the information required to
effect such wire transfer.  Such delivery of and payment for the Notes shall be
made at the offices of Jackson Walker L.L.P., Austin, Texas or such other
location or in such other manner as may be mutually acceptable.  Such delivery
and payment shall be made at 11:00 a.m., CST time, on the first business day
after the conditions set forth in Sections 9 and 10 of this Agreement shall have
been satisfied or waived (other than the conditions which are to be satisfied on
the Closing Date) or at such other time or in such other manner as shall be
agreed upon by the Purchasers and the Company.  The time and date of such
delivery and payment are herein called the “Closing Date.”  The Definitive Notes
shall be made available to the Purchasers for inspection not later than 11:00
a.m., CST time, on the business day immediately preceding the Closing Date.
 
5.           Agreements of the Company and the Guarantor.  Each of the Company
and the Guarantor covenants and agrees with each Purchaser that:
 
(a)           If this Agreement shall terminate or shall be terminated after
execution because of any failure or refusal on the part of the Company or the
Guarantor to comply with the terms or fulfill any of the conditions of this
Agreement, the Company agrees to reimburse such Purchaser for all reasonable
out-of-pocket expenses (including fees and expenses of counsel for such
Purchaser) incurred by such Purchaser in connection herewith.
 
18

--------------------------------------------------------------------------------



(b)           The Company shall apply the net proceeds from the sale of the
Purchased Notes for capital expenditures and working capital (the “Use of
Proceeds”).
 
(c)           The Company and the Guarantor shall not voluntarily claim, and
shall actively resist any attempts to claim, the benefit of any usury laws
against the holders of any Notes.
 
(d)           The Company and the Guarantor shall use all reasonable efforts to
do and perform all things required or necessary to be done and performed under
this Agreement prior to or after the Closing Date and to satisfy all conditions
precedent to the delivery of the Purchased Notes.
 
(e)           None of the Company, the Guarantor or any of their respective
“affiliates” (as defined in Rule 144 under the Act) will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Purchased
Notes in a manner that would require the registration under the Act of the sale
to the Purchasers of the Purchased Notes.
 
(f)           During the period of five years from the Closing Date (or until
such time as the Purchased Notes are redeemed, if earlier), the Company and the
Guarantor shall deliver without charge to each Purchaser (i) promptly after
their becoming available, copies of each report and other communication
(financial or otherwise) of the Company mailed to the Trustee of the holders of
the Notes, stockholders or any national securities exchange on which any class
of securities of the Company or the Guarantor may be listed (including without
limitation, press releases) other than materials filed with the Commission and
(ii) from time to time such other information concerning the Company and the
Subsidiary as either Lead Purchaser may reasonably request.
 
(g)           The Company and the Guarantor shall not take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Purchased Notes, or take any
action prohibited by Regulation M under the Exchange Act, in connection with the
distribution of the Securities contemplated hereby.  Except as permitted by the
Act, neither the Company nor the Guarantor will distribute any (i) preliminary
offering memorandum, (ii) offering memorandum, or (iii) other offering material
in connection with the offering and sale of the Purchased Notes.
 
(h)           For so long as the Purchased Notes constitute “restricted”
securities within the meaning of Rule 144(a)(3) under the Act, the Company and
the Guarantor shall not, and shall not permit the Subsidiary to, solicit any
offer to buy or offer to sell the Purchased Notes by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Act.
 
19

--------------------------------------------------------------------------------



(i)           During the period from the Closing Date until two years after the
Closing Date, without the prior written consent of the Lead Purchasers, the
Company and the Guarantor shall not, and shall not permit any of their
respective “affiliates” (as defined in Rule 144 under the Act) that are
controlled by the Company to, resell any of the Securities that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
 
(j)           So long as any of the Securities are outstanding and the Company
or any of its subsidiaries are subject to the provisions of the SOX Act, the
Company and its Restricted Subsidiaries shall use all their respective
reasonable best efforts to remain in compliance with provisions of the SOX Act
that are applicable to each of them.
 
(k)           Except as may be required by applicable law or the Indenture (as
modified by the Supplemental Indenture), neither the Company nor the Guarantor
shall publish a press release or other public announcement concerning the
closing of the Offering without the consent of the Lead Purchasers, which
consent shall not be unreasonably withheld; provided that the foregoing shall
apply only with respect to such portions of such press release or announcement
concerning the Offering.
 
6.           Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement becomes effective or is terminated
(pursuant to Section 15 or otherwise), the Company and the Guarantor agree to
pay all the following costs and expenses and all other costs, expenses, fees and
taxes incident to the performance by the Company and the Guarantor of their
obligations hereunder:  (i) the negotiation, preparation, printing, typing,
filing, reproduction, execution and delivery of this Agreement and of the other
Operative Documents, any amendment or supplement to or modification of any of
the foregoing and any and all other documents furnished pursuant hereto or
thereto or in connection herewith or therewith; (ii) the issuance, transfer,
delivery, printing and authentication of the Purchased Notes and the Guarantees
endorsed thereon to the Purchasers, including any stamp taxes in connection with
the issuance and sale of the Purchased Notes and Trustee’s fees; (iii) the fees,
disbursements and expenses of the Company’s and the Guarantor’s counsel
(including local and special counsel, if any) and accountants; (iv) the fees and
expenses of the Trustee and its counsel; (v) all expenses incurred in connection
with the performance by the Company and the Guarantor of their other obligations
under this Agreement and the other Operative Documents; and (vi) up to a total
of $50,000 of the Lead Purchasers’ expenses incurred in connection with the
Offering and the preparation of this Agreement, including, without limitation,
fees, disbursements and other charges of counsel and examiners, search fees, due
diligence expenses, transportation expenses, and appraisal, environmental, audit
and consultant costs and expenses.  The Lead Purchasers have agreed that $25,000
shall be allocated for the payment of consultant costs and expenses and that the
remaining $25,000 shall be allocated $10,000 for the Highland Purchaser and
$15,000 for Goldman Sachs.
 
7.           Indemnification.
 
(a)           The Company and the Guarantor, jointly and severally, shall
indemnify and hold harmless (i) each Purchaser, (ii) each person, if any, who
controls such Purchaser within the meaning of Section 15 of the Act or Section
20(a) of the Exchange Act, and (iii) the respective officers, directors,
partners, employees, representatives and agents of each of such Purchasers or
any of such controlling persons, from and against any and all losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any investigation or litigation,
commenced or threatened, or any claim whatsoever, and any and all amounts paid
in settlement of any claim or litigation), joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or otherwise,
insofar as such losses, liabilities, claims, damages or expenses (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Public Filings, or
(ii) the omission or alleged omission to state in the Public Filings, a material
fact necessary to make the statements therein not misleading.  This indemnity
agreement will be in addition to any liability that the Company and the
Guarantor may otherwise have, including under this Agreement.
 
20

--------------------------------------------------------------------------------



(b)           Promptly after receipt by an indemnified party under subsection
(a) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify each party against whom indemnification is
to be sought in writing of the commencement thereof (but the failure so to
notify an indemnifying party shall not relieve it from any liability that it may
have under this Section 7 except to the extent that it has been prejudiced in
any material respect by such failure).  In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate, at
its own expense in the defense of such action, and to the extent it may elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel satisfactory to such indemnified party; provided, however, that counsel
to the indemnifying party shall not (except with the written consent of the
indemnified party) also be counsel to the indemnified party.  Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by one
of the indemnifying parties in connection with the defense of such action,
(ii) the indemnifying parties shall not have employed counsel to take charge of
the defense of such action within a reasonable time after notice of commencement
of the action, (iii) the indemnifying party does not diligently defend the
action after assumption of the defense, or (iv) such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them that are different from or additional to those available to one or
all of the indemnifying parties (in which case the indemnifying party or parties
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses of
counsel shall be borne by the indemnifying parties.  No indemnifying party
shall, without the prior written consent of the indemnified parties, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened claim, investigation, action or proceeding in
respect of which indemnity or contribution may be or could have been sought by
an indemnified party under this Section 7 or Section 8 hereof (whether or not
the indemnified party is an actual or potential party thereto), unless (x) such
settlement, compromise or judgment (1) includes an unconditional release of the
indemnified party from all liability arising out of such claim, investigation,
action or proceeding and (2) does not include a statement as to or an admission
of fault, culpability or any failure to act, by or on behalf of the indemnified
party, and (y) the indemnifying party confirms in writing its indemnification
obligations hereunder with respect to such settlement, compromise of judgment.
 
21

--------------------------------------------------------------------------------



8.           Contribution.  In order to provide for contribution in
circumstances in which the indemnification provided for in Section 7 is for any
reason held to be unavailable from an indemnifying party or is insufficient to
hold harmless a party indemnified thereunder, the Company and the Guarantor
shall contribute to the aggregate losses, liabilities, claims, damages and
expenses of the nature contemplated by such indemnification provision (including
any investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claims
asserted, in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantor, on the one hand, and the Purchasers,
on the other hand, from the Offering of the Purchased Notes or, if such
allocation is not permitted by applicable law or indemnification is not
available as a result of the indemnifying party’s not having received notice as
provided in Section 7, in such proportion as is appropriate to reflect not only
the relative benefits referred to above but also the relative fault of the
Company and the Guarantor, on the one hand, and the Purchasers, on the other
hand, in connection with the statements or omissions that resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantor, on the one hand, and the Purchasers, on the other hand, shall be
deemed to be in the same proportion as (i) the total proceeds from the Offering
of the Purchased Notes (net of discounts but before deducting expenses) received
by the Company and the Guarantor bear to (ii) the discounts received by the
Purchasers.  The relative fault of the Company and the Guarantor, on the one
hand, and of the Purchasers, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, the Guarantor or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company, the
Guarantor and each Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to above.  The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Section 8 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any judicial, regulatory or other legal or governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged
omission.  Notwithstanding the provisions of this Section 8, (i) in no case
shall a Purchaser be required to contribute any amount in excess of the amount
by which the discounts applicable to the Purchased Notes purchased by such
Purchaser pursuant to this Agreement exceeds the amount of damages that such
Purchaser has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 8, (A) each person,
if any, who controls a Purchaser within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act and (B) the officers, directors, partners,
employees, representatives and agents of the Purchasers or any controlling
person shall have the same rights to contribution as the Purchasers, and
(1) each person, if any, who controls the Company or the Guarantor within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act and
(2) the respective officers, directors, partners, employees, representatives and
agents of the Company and the Guarantor shall have the same rights to
contribution as the Company and the Guarantor, subject in each case to clauses
(i) and (ii) of this Section 9.  Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 8, notify such party
or parties from whom contribution may be sought, but the failure to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 8 or otherwise.  No party shall be liable for contribution with respect
to any action or claim settled without its prior written consent, provided that
such written consent was not unreasonably withheld.
 
22

--------------------------------------------------------------------------------



9.           Conditions of Purchasers’ Obligations.  The obligations of each
Purchaser to purchase and pay for the Purchased Notes, as provided herein, are
subject to the satisfaction of the following conditions unless waived in writing
by such Purchaser:
 
(a)           All of the representations and warranties of the Company and the
Guarantor contained in this Agreement shall be true and correct on the date
hereof and on the Closing Date with the same force and effect as if made on and
as of the date hereof and the Closing Date, respectively.  The Company and the
Guarantor shall have performed or complied with all of the agreements and
satisfied all conditions on their respective parts to be performed, complied
with or satisfied hereunder at or prior to the Closing Date.
 
(b)           None of the issuance and sale of the Purchased Notes pursuant to
this Agreement or any of the transactions contemplated by any of the other
Operative Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, statute, order, rule, regulation, decree
or other administrative proceeding enacted, instituted, adopted, issued or
threatened against the Company, the Guarantor, or against such Purchaser
relating to the issuance of the Purchased Notes or any of such Purchaser’s
activities in connection therewith or any other transactions contemplated by
this Agreement or the other Operative Documents.  No action, suit or proceeding
shall have been commenced and be pending against or affecting or, to the best
knowledge of the Company and the Guarantor, threatened against, the Company or
the Subsidiary before any court or arbitrator or any governmental body, agency
or official that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect.
 
(c)           Subsequent to the date of this Agreement, (i) there shall not have
occurred any change, or any development involving a prospective change, in or
affecting the general affairs, management, business, condition (financial or
other), properties, prospects, results of operations, capital stock, or
long-term debt, or a material increase in the short-term debt, of the Company or
the Subsidiary, not contemplated by the Public Filings that is, in the judgment
of either Lead Purchaser, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering of the Purchased Notes on the terms and
in the manner contemplated by the Operative Documents, (ii) no dividend or
distribution of any kind shall have been declared, paid or made by the Company
or the Subsidiary on any class of its capital stock, and (iii) except as
contemplated by this Agreement, none of the Company or the Subsidiary shall have
incurred any liability or obligation, direct or contingent, that is material,
individually or in the aggregate, to the Company and its subsidiaries, taken as
a whole, and that is required to be disclosed on a balance sheet or notes
thereto in accordance with generally accepted accounting principles and is not
disclosed on the latest balance sheet or notes thereto included in the Public
Filings.
 
23

--------------------------------------------------------------------------------



(d)           At the Closing Date and after giving effect to the consummation of
the transactions contemplated by the Operative Documents, there exists no
Default or Event of Default.
 
(e)           The Lead Purchasers shall have received certificates, dated the
Closing Date, signed by the chief executive officer and the chief financial
officer of the Company and the Guarantor (in their respective capacities as
such), in form and substance reasonably satisfactory to the Lead Purchasers,
confirming, as of the Closing Date, the matters set forth in paragraphs (a),
(b), (c), and (d) of this Section 9 and that, as of the Closing Date, the
obligations of the Company and the Guarantor, as the case may be, to be
performed hereunder on or prior thereto have been duly performed and subsequent
to the date as of which information is given in the Public Filings, there has
not been any Material Adverse Effect, or any development involving a prospective
material adverse change to the Company, except in each case as described in the
Public Filings.
 
(f)           The Lead Purchasers shall have received on the Closing Date an
opinion, dated the Closing Date, in form and substance satisfactory to the
Purchasers and Proskauer Rose LLP, of counsel for the Purchasers, of Jackson
Walker L.L.P., counsel for the Company and the Guarantor, to the effect set
forth in Exhibit B hereto.
 
(g)           The Company and the Guarantor shall have furnished or caused to be
furnished to the Purchasers such further information, certificates and documents
as either Lead Purchaser may have reasonably requested.
 
(h)           The Purchased Notes and the Guarantees thereof shall have been
duly executed and delivered by the Company and the Guarantor, and the Purchased
Notes shall have been duly authenticated by the Trustee.
 
(i)           On or after the date hereof, (i) there shall not have occurred any
downgrading, suspension or withdrawal of, nor shall there have been any
announcement of any potential or intended downgrading, suspension or withdrawal
of, or of any review (or of any potential or intended review) for a possible
downgrading, or with negative implications, or direction not determined of, any
rating of the Company or the Guarantor or any securities of the Company or the
Guarantor (including, without limitation, the placing of any of the foregoing
ratings on credit watch with negative or developing implications or under review
with an uncertain direction) by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g)(2) under the
Act, and (ii) there shall not have occurred any change, nor shall any notice
have been given of any potential or intended change, in the outlook for any
rating of the Company or the Guarantor or any securities of the Company or the
Guarantor by any such rating organization.
 
24

--------------------------------------------------------------------------------


 
(j)           Each of the Operative Documents and each other agreement or
instrument executed in connection with the transactions contemplated thereby
shall be reasonably satisfactory in form and substance to the Lead Purchasers
and shall have been executed and delivered by all the respective parties thereto
and shall be in full force and effect, and there shall have been no material
amendments, alterations, modifications or waivers of any provision thereof since
the date of this Agreement.

(k)           All opinions, certificates, letters, schedules, documents or
instruments required by this Section 9 to be delivered by the Company and the
Guarantor will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to the Lead Purchasers and counsel
to the Lead Purchasers.  The Company and the Guarantor shall furnish the Lead
Purchasers with such additional copies of such opinions, certificates, letters,
schedules, documents and instruments in such quantities as either Lead Purchaser
shall reasonably request.
 
10.           Condition of the Company’s and the Guarantor’s Obligations.  The
obligation of the Company and the Guarantor to sell and issue the Purchased
Notes, as provided herein, are subject to the satisfaction of the following
condition unless waived in writing by the Company:
 
(a)           All of the representations and warranties of the Purchasers
contained in this Agreement shall be true and correct on the date hereof and on
the Closing Date with the same force and effect as if made on and as of the date
hereof and the Closing Date, respectively.
 
(b)           The Noteholder Consent shall have been obtained and the Trustee
shall have duly executed and delivered the Supplemental Indenture.
 
11.           Offering of Securities; Restrictions on Transfer.  Each Purchaser
agrees with the Company and the Guarantor that it has not and will not solicit
offers for, or offer or sell, the Securities by any form of general solicitation
or general advertising (as those terms are used in Regulation D under the Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Act.
 
12.           Survival of Representations and Agreements.  The respective
representations, warranties, covenants, agreements, indemnities and other
statements of the Company and the Guarantor, their respective officers and the
Purchasers set forth in this Agreement or made by or on behalf of them,
respectively pursuant to this Agreement shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of the
Company, the Guarantor, any of their respective officers or directors, the
Purchasers or any controlling person referred to in Sections 7 and 8 hereof, and
(ii) delivery of and payment for the Purchased Notes to and by the Purchasers,
and shall be binding upon and shall inure to the benefit of, any successors,
assigns, heirs, personal representatives of the Company, the Guarantor, the
Purchasers and the indemnified parties referred to in Section 7 hereof.  The
respective representations, agreements, covenants, and other statements set
forth in Sections 6, 7, 8, 11 and 12 shall survive the termination of this
Agreement, regardless of any termination or cancellation of this Agreement.
 
25

--------------------------------------------------------------------------------



13.           Effective Date of Agreement; Termination.
 
(a)           This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.
 
(b)           This Agreement may be terminated in the sole discretion of either
Lead Purchaser by notice to the Company from such Lead Purchaser, without
liability on the Purchasers’ part to the Company or the Guarantor in the event
that the Company or the Guarantor have failed, refused or been unable to perform
or satisfy all conditions on their respective parts to be performed or satisfied
hereunder on or prior to the Closing Date, any other condition to the
obligations of the Purchasers hereunder as provided in Section 9 is not
fulfilled when and as required, or if (i) in the reasonable judgment of such
Lead Purchaser, any material adverse change shall have occurred since the
respective dates as of which information is given in the Public Filings in the
condition (financial or otherwise), business, properties, assets, liabilities,
prospects, net worth, results of operations or cash flows of the Company and its
subsidiaries, taken as a whole, other than as set forth in the Public Filings,
that, in the judgment of such Lead Purchaser, makes it inadvisable or
impracticable to proceed with the Offering or the sale and delivery of the Notes
on the terms and in the manner contemplated by the Operative Documents; or (ii)
there shall not have been any disruption, adverse change or condition in the
financial, lending or capital markets generally, or in the market for high yield
debt in particular.
 
The right of the Lead Purchasers to terminate this Agreement will not be waived
or otherwise relinquished by its failure to give notice of termination prior to
the time that the event giving rise to the right to terminate shall have ceased
to exist, provided that notice is given prior to the Closing Date.
 
(c)           Any notice of termination pursuant to this Section 13 shall be by
telephone or facsimile and, in either case, confirmed promptly in writing by
letter.
 
(d)           If this Agreement shall be terminated pursuant to any of the
provisions hereof, or if the sale of the Purchased Notes provided for herein is
not consummated because any condition to the obligations of the Purchasers set
forth herein is not satisfied or because of any refusal, inability or failure on
the part of the Company or the Guarantor to perform any agreement herein or
comply with any provision hereof, the Company and the Guarantor shall, subject
to demand by either Lead Purchaser, reimburse the Purchasers for all
out-of-pocket expenses (including the reasonable fees and expenses of the
Purchasers’ counsel), incurred by the Purchasers in connection herewith.
 
26

--------------------------------------------------------------------------------



14.           Notices.  All communications hereunder shall be in writing and, if
sent to the Purchasers, shall be hand-delivered, mailed by first-class mail,
couriered by next-day air courier or faxed and confirmed in writing to the
Purchasers at the addresses set forth opposite their respective names on the
signature page hereto, with a copy to Proskauer Rose LLP, 1585 Broadway, New
York, New York,  10036, Attention Ian Blumenstein, telecopy number: (212)
969-2900 and to Haynes and Boone LLP, 1221 McKinney Street, Suite 2100, Houston,
Texas 77010, Attention: Debra Gatison Hatter, telecopy number: (713)
236-5437.  If sent to the Company and the Guarantor, shall be mailed, delivered,
couriered or faxed and confirmed in writing to Grande Communications Holdings,
Inc., 401 Carlson Circle, San Marcos, Texas 78666, Attention: Chief Financial
Officer, telecopy number: (512) 878-4010, and with a copy to Jackson Walker
L.L.P., 100 Congress Avenue, Suite 1100, Austin, Texas 78701, Attention: Ann
Benolken, telecopy number: (512) 236-2002.
 
15.           Successors.  This Agreement shall inure to the benefit of, and
shall be binding upon, the Purchasers, the Company, the Guarantor and their
respective successors, legal representatives and assigns, and, except as
provided in the last paragraph of Section 2 of this Agreement, in the last
paragraph of Section 3 of this Agreement, and in Sections 7 and 8 of this
Agreement, nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of, or by virtue of, this Agreement or any provision
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person.
 
16.           No Waiver; Modifications in Writing.  No failure or delay on the
part of the Company, the Guarantor or the Purchasers in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the Company, the Guarantor or the
Purchasers at law or in equity or otherwise.  No waiver of or consent to any
departure by the Company, the Guarantor or the Purchasers from any provision of
this Agreement shall be effective unless signed in writing by the party entitled
to the benefit thereof; provided that notice of any such waiver shall be given
to each party hereto as set forth above.  Except as otherwise provided herein,
no amendment, modification or termination of any provision of this Agreement
shall be effective unless signed in writing by or on behalf of the Company, the
Guarantor and the Lead Purchasers, and any amendment, modification or
termination of any provision of this Agreement signed in writing by or on behalf
of the Company, the Guarantor and the Lead Purchasers shall be binding upon the
Company, the Guarantor and all Purchasers.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company,
the Guarantor or the Purchasers from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on the Company or the Guarantor in any
case shall entitle the Company or the Guarantor to any other or further notice
or demand in similar or other circumstances.
 
27

--------------------------------------------------------------------------------



17.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, among the parties hereto with respect to the
subject matter hereof.
 
18.           Applicable Law.  THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY PROVISIONS RELATING TO CONFLICTS OF LAWS.  TIME IS OF THE
ESSENCE IN THIS AGREEMENT.
 
19.           Partial Invalidity.  In case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
20.           Captions.  The captions included in this Agreement are included
solely for convenience of reference and are not to be considered a part of this
Agreement.
 
21.           Counterparts.  This Agreement may be executed by any one or more
of the parties hereto in various counterparts, each of which shall constitute an
original, but all of which together shall constitute one and the same
instrument.
 
28

--------------------------------------------------------------------------------



22.           DTPA Waiver.  In consideration of the Purchasers’ agreement to
perform the services described in this Agreement, each of the Company and the
Guarantor hereby WAIVES AND RELEASES all of the Company’s rights and remedies
under the Texas Deceptive Trade Practices—Consumer Protection Act (hereinafter
referred to as the “DTPA”), Subchapter E of Chapter 17 of the Texas Business and
Commerce Code, if any, including without limitation, all rights and remedies
resulting from, arising out of or associated with any and all acts or practices
of the Purchasers in connection with the Offering and the Use of Proceeds
therefrom and/or the other transactions contemplated hereby (collectively, the
“Transactions”), whether such acts or practices occur before or after the date
hereof or consummation of any of the Transactions. Each of the Company and the
Guarantor understands that its rights and remedies with respect to the
Transactions and with respect to all acts or transactions shall be governed by
legal principles other than the DTPA; provided, however, that neither the
Company nor the Guarantor waives subchapter 17.555 of the DTPA. In connection
with this waiver, each of the Company and the Guarantor acknowledges, represents
and warrants that it has assets of $5.0 million or more (calculated in
accordance with generally accepted accounting principles), that it has knowledge
and experience in financial and business matters that enable it to evaluate the
merits and risks of transactions such as the Transactions, and that it is not in
a significantly disparate bargaining position with the Purchasers. Neither
termination of this Agreement, nor consummation of the Offering or any of the
transactions contemplated hereby shall affect the provisions of this Section 22,
which shall remain operative and in full force and effect.
 
 
[Signature page to follow]
 
29

--------------------------------------------------------------------------------



If the foregoing correctly sets forth the understanding among the Purchasers,
the Company and the Guarantor please so indicate in the space provided below for
that purpose, whereupon this letter shall constitute a binding agreement among
us.
 

 
Very truly yours,
       
GRANDE COMMUNICATIONS HOLDINGS, INC.
             
By:
/s/  Roy H. Chestnutt
   
Name:  Roy H. Chestnutt
   
Title:  Chief Executive Officer
             
GRANDE COMMUNICATIONS NETWORKS, INC.
             
By:
/s/  Roy H. Chestnutt
   
Name:  Roy H. Chestnutt
   
Title:  Chief Executive Officer

 
S-1

--------------------------------------------------------------------------------



Accepted and agreed to as of
the date first above written:


PURCHASERS


GOLDMAN, SACHS & CO. 
 
Principal amount of Notes: $14,975,000
       
Address for notices:
       
85 Broad Street
       
New York, New York 10004
By:
/s/ Vivian Lau
 
Attn:
 
Authorized Signatory 
             
HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P. 
 
Principal amount of Notes: $10,000,000
By:    Highland Crusader Fund GP, L.P., 
 
Address for notices:
  its General Partner 
 
13455 Noel Road, Suite 800
By: Highland Crusader GP, LLC 
 
Dallas, Texas 75240
its General Partner 
 
Attn:  General Counsel
 
 By: Highland Capital Management, L.P., 
     
 its sole member 
     
 By:  Strand Advisors, Inc. 
     
 its General Partner 
                       
 By:
/s/ Mark Okada      
 
Authorized Signatory
             
COMMUNICATIONS MEDIA ADVISORS, LLC 
 
Principal amount of Notes: $25,000
       
Address for notices:
       
383 Beacon Street
       
Boston, Massachusetts 02116
By:
/s/ Nicholas Vantzelfde
 
Attn:  Nicholas Vantzelfde
 
Authorized Signatory 
 
Telecopy:
         
HIGHLAND
               
HIGHLAND CAPITAL MANAGEMENT, L.P. 
 
Principal amount of Notes: n/a
 
By:  Strand Advisors, Inc. 
 
Address for notices:
 
its General Partner 
 
13455 Noel Road, Suite 800
       
Dallas, Texas 75240
       
Attn:  General Counsel
By:
/s/ Mark Okada
 
Telecopy:
 
Authorized Signatory 
   


S-2

--------------------------------------------------------------------------------



SCHEDULE 1
 
PARTY
PRINCIPAL AMOUNT OF NOTES
MANNER HELD
(AS HOLDER OR AS OR THROUGH PARTICIPANT OF DEPOSITARY)
PARTICIPANT OF DEPOSITARY, IF APPLICABLE
ENTITY HOLDING THROUGH PARTICIPANT
GOLDMAN SACHS
$72,513,000
Holder - $32,000,000
 As Participant - $41,513,000
Goldman, Sachs & Co.
N/A
HIGHLAND
$20,500,000
Through Participants
       
$8,250,000
Wells LLC
Highland Purchaser
   
$3,000,000
________________
CALPERS1
   
$1,250,000
PNC Bank, NA
Restoration Opportunities Fund
   
$5,000,000
Goldman, Sachs & Co
Highland Credit Strategies Fund
   
$2,000,000
PNC Bank, NA
Prospect Street High Income Fund
   
$1,000,000
PNC Bank, NA
Prospect Street Income Shares
CMA
$0
N/A
N/A
N/A

 
 

--------------------------------------------------------------------------------

1 California Public Employees Retirement System.
 
 

--------------------------------------------------------------------------------